DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason For Allowance

1.	Claims 1, 2, 6 and 7 are allowed.
2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) glasses comprises a first extension portion extending in one side direction from a lower end portion of the hinge axis; a second extension portion extending upward from an end portion of the first extension portion; wherein a first inclination angle is formed between the first extension portion and the first support on a plane, wherein a second inclination angle is formed between the first support and the second support, wherein elastic deformation between the first extension portion and the second extension portion, elastic deformation between the second extension portion and the first support, and elastic deformation between the first support and the second support are performed, and the first inclination angle and the second inclination angle are temporally changed while the eyeglass temple is folded or unfolded; (claim 6) an eyeglass temple comprises a first extension portion extending in one side direction from a lower end portion of the hinge axis; a second extension portion extending upward from an end portion of the first extension portion; wherein a first inclination angle is formed between the first extension portion and the first support on a plane, 

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won, can be reached on (571)272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUYEN TRA/Primary Examiner, Art Unit 2872